Affirmed and Opinion filed November 6, 2003








Affirmed and Opinion filed November 6, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00310-CR
NO. 14-03-00447-CR
____________
 
BRODERICK EARL DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 268th District
Court
Fort Bend County, Texas
Trial Court Cause Nos.
32,865A & 32,867A
 

 
M E M O R A N D U M  
O P I N I O N
Appellant entered guilty pleas to two aggravated robbery
offenses.  On February 24, 2003, the
trial court sentenced appellant in each case to confinement for thirty-five
years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a pro se notice
of appeal for both cases.




Appellant=s appointed counsel filed briefs in which he concludes the
appeals are wholly frivolous and without merit. 
The briefs meet the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate records and file pro se responses.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  To date, no pro se response
has been filed.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore. 
Do Not Publish C Tex. R.
App. P. 47.2(b).